Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10531 Nicholas Family of Funds, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2007 Date of Reporting Period: 03/31/2007 Item 1. Schedule of Investments. Schedule of Investments (unaudited) Nicholas Liberty Fund AS OF: 03/31/07 VALUE COMMON STOCKS - 75.18% Consumer Discretionary - Consumer Services 0.20% 2,000 Coinmach Service Corp. - Class A $ 21,220 Consumer Discretionary - Media 12.87% 10,600 EchoStar Communications Corporation * 460,358 16,728 Liberty Global, Inc. - Series C * 512,546 1,531 Liberty Media Holding Corporation Capital Common 169,313 16,328 Radio One, Inc. - Class A * 105,642 10,768 Salem Communications Corporation * 134,600 1,382,459 Consumer Discretionary - Retail 9.56% 5,000 Bed Bath & Beyond Inc. * 200,850 6,000 Family Dollar Stores, Inc. 177,720 6,913 IAC/InterActiveCorp * 260,689 700 Kohl's Corporation * 53,627 14,021 Liberty Media Holding Corporation Interactive 333,980 1,026,866 Energy 9.75% 6,100 Hiland Holdings GP, LP 188,429 6,213 Hiland Partners, LP 358,801 15,000 MV Oil Trust 357,600 3,400 Newfield Exploration Company * 141,814 1,046,644 Financials - Insurance 8.91% 600 Assurant, Inc. 32,178 9,000 National Financial Partners Corporation 422,190 4,500 Nationwide Financial Services, Inc. 242,370 5,020 Travelers Companies, Inc. (The) 259,886 956,624 Health Care - Equipment 1.63% 9,100 DexCom, Inc. * 71,526 2,100 Medtronic, Inc. 103,026 174,552 Health Care - Pharmaceuticals & Biotechnology 1.85% 5,300 Teva Pharmaceutical Industries Ltd. 198,379 Health Care - Services 8.76% 13,600 DaVita, Inc. * 725,152 14,651 Dialysis Corporation of America * 185,042 1,000 United Surgical Partners International, Inc. * 30,810 941,004 Industrials - Commerical Services & Supplies 3.45% 7,200 Cintas Corporation 259,920 1,500 Manpower Inc. 110,655 370,575 Information Technology - Hardware & Equipment 8.45% 3,200 CDW Corporation 196,576 1,000 Daktronics, Inc. 27,440 4,800 FLIR Systems, Inc. * 171,216 2,900 Jabil Circuit, Inc. 62,089 3,700 ScanSource, Inc. * 99,308 8,212 TESSCO Technologies Incorporated * 223,284 9,100 Vishay Intertechnology, Inc. * 127,218 907,131 Information Technology - Software & Services 7.73% 4,200 Fiserv, Inc. * 222,852 9,200 Microsoft Corporation 256,404 2,682 NAVTEQ Corporation * 92,512 8,500 Wright Express Corporation * 257,805 829,573 Telecommunication Services 2.02% 9,500 Asia Satellite Telecommunications Holdings Limited 216,505 TOTAL Common Stocks (COST: $ 6,015,355) 8,071,532 SHORT-TERM INVESTMENTS - 26.42% Commercial Paper - 22.74% $250,000 Fiserv, Inc. 04/03/07, 5.32% 249,963 300,000 Coca-Cola Enterprises Inc. 04/05/07, 5.27% 299,868 200,000 UBS Finance (Delaware) LLC 04/9/07, 5.25% 199,796 346,000 Verizon Communications Inc. 04/9/07, 5.30% 345,643 225,000 Walt Disney Company (The) 04/12/07, 5.25% 224,672 275,000 Prudential Financial, Inc. 04/16/07, 5.27% 274,437 250,000 Time Warner Cable Inc. 04/18/07, 5.33% 249,408 100,000 Kraft Foods Inc. 04/20/07, 5.25% 99,737 250,000 John Deere Capital Corporation 04/24/07, 5.26% 249,196 250,000 General Mills, Inc. 05/04/07, 5.28% 248,827 2,441,547 Variable Rate Security - 3.68% 395,567 Wisconsin Corporate Central Credit Union 04/02/07, 4.99% 395,567 TOTAL Short-term Investments (COST: $ 2,837,114) 2,837,114 TOTAL SECURITY HOLDINGS - 101.60 % 10,908,646 LIABILITIES, NET OF OTHER ASSETS ( - 1.60)% (171,518) TOTAL NET ASSETS $10,737,128 % OF NET ASSETS * NON-INCOME PRODUCING As of March 31, 2007, investment cost for federal tax purposes was $8,857,254 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $2,264,410 Unrealized depreciation (213,018) Net unrealized appreciation $2,051,392 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Family of Funds, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/29/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/29/2007 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/29/2007
